Christine T. Greenwood (8187)            Andrew G. Strickland (pro hac vice)
 greenwood@mcgiplaw.com                   Andrew.Strickland@leehayes.com
Geoffrey K. Biehn (13445)                LEE & HAYES P.C.
 biehn@mcgiplaw.com                      75 14th Street, Ste. 2500
MAGLEBY CATAXINOS &                      Atlanta, GA 30309
GREENWOOD                                Telephone: 404.815.1900
170 South Main Street, Suite 1100        Facsimile: 509.323.8979
Salt Lake City, Utah 84101-3605
Telephone: 801.359.9000                  Sarah E. Elsden (pro hac vice)
Facsimile: 801.359.9011                   Sarah.Elsden@leehayes.com
                                         LEE & HAYES P.C.
                                         601 W. Riverside, Suite 1400
                                         Spokane, Washington 99201
                                         Telephone: 509.324.9256

Attorneys for Defendant Pediatric Hair Solutions Corporation

               IN THE UNITED STATES DISTRICT COURT
                DISTRICT OF UTAH, CENTRAL DIVISION

LARADA SCIENCES, INC., a
Delaware corporation,
                                         DEFENDANT’S STATUS REPORT
       Plaintiff/Counterdefendant,

v.

PEDIATRIC HAIR SOLUTIONS
CORPORATION, a North Carolina
corporation,                             Case No.: 2:18-CV-551-RJS-PMW

       Defendant/Counterclaimant.        Honorable Robert J. Shelby
                                         Magistrate Judge Paul M. Warner
        Defendant Pediatric Hair Solutions Corporation, a North Carolina

corporation (“PHS”), by and through its undersigned counsel, Lee & Hayes, P.C.,

submits this status report pursuant to the clerk’s email request dated December 30,

2019.

        The parties have engaged in good faith negotiations for the settlement of

both this matter and a related intellectual property matter currently pending in the

U.S. District Court for the Western District of North Carolina, Case No. 3:18-CV-
00320-RJC-DSC. Negotiations are ongoing and undersigned counsel will provide

an updated settlement offer to Plaintiff within the next couple of weeks.

        PHS respectfully requests that the Court stay this matter an additional 60
days while the parties continue to negotiate a settlement. If, prior to that time,

either party feels negotiations have reached an impasse, they can file a request for a

scheduling conference pursuant to Rule 16 of the Federal Rules of Civil Procedure.
        DATED this 13th day of January, 2020.

                                        LEE & HAYES P.C.

                                        /s/ Andrew G. Strickland
                                        Andrew G. Strickland
                                        Sarah E. Elsden

                                        Christine T. Greenwood
                                        Geoffrey K. Biehn
                                        MAGLEBY CATAXINOS & GREENWOOD

                                        Attorneys for Defendant Pediatric Hair
                                        Solutions Corporation


                                           1
                        CERTIFICATE OF SERVICE

      I certify I am employed by the law firm of Lee & Hayes P.C., 601 W.

Riverside, Suite 1400, Spokane, Washington 99201, and pursuant to Federal Rules

of Civil Procedure Rule 5(b), a true and correct copy of the foregoing Defendant’s

Status Report was delivered to the following this 13th day of January, 2020, by:

      [ ] Hand Delivery
      [ ] Depositing the same in the U.S. Mail, postage prepaid
      [X] CM/ECF System
      [ ] Electronic Mail

Jason D. Boren                        Richard W. Miller (pro hac vice)
borenj@ballardspahr.com               millerrw@ballardspahr.com
Nathan R. Marigoni                    Ballard Spahr LLP
marigonin@ballardspahr.com            999 Peachtree Street, NE
BALLARD SPAHR, LLP                    Suite 1000
One Utah Center, Suite 800            Atlanta, Georgia 30309
201 South Main Street
Salt Lake City, Utah 84111            Attorneys for Plaintiff, Larada Sciences, Inc.



                                      /s/ Andrew G. Strickland




                                        2
